Citation Nr: 0200115	
Decision Date: 01/04/02    Archive Date: 01/11/02

DOCKET NO.  00-23 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to April 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 decision of the Manila, the 
Republic of the Philippines, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO denied recognition as the 
veteran's surviving spouse for VA death benefits, stating 
that no marriage occurred between the veteran and the 
appellant.


FINDING OF FACT

The appellant and the veteran were never married during the 
veteran's lifetime.


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
dependent spouse for VA death benefit purposes.  38 U.S.C.A. 
§§ 101, 103 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.1, 3.50, 
3.52, 3.205 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In August 1972, the veteran submitted a claim for benefits.  
On the application, he indicated that he had been married in 
July 1928 to SR and that SR had died in January 1948.  He did 
not indicate that he married following the death of his first 
wife.  The veteran further indicated that his nearest living 
relative was MA, his son.

The record reflects that the veteran died in October 1972.  
The death certificate shows that the veteran was a widower at 
the time of his death (the choices were whether the veteran 
was married, never married, widowed, divorced, or separated 
at time of death).  In the block, "If married, name and 
address of surviving spouse," the veteran's deceased wife 
was listed and it was noted that she was deceased.  The 
informant of this information was the veteran's son, MA.

In a VA application for burial benefits, submitted in October 
1972, the veteran's son, MA indicated that the veteran was 
widowed and that there was no surviving spouse.

In March 1973, the appellant filed a claim for dependency and 
indemnity compensation benefits.  She claimed she was the 
widow of the veteran and that she and the veteran had married 
on March 29, 1954, in Masbate, the Republic of the 
Philippines.  The appellant stated that she and the veteran 
had two children during their marriage-CRA, who was born in 
September 1962, and CRA Jr., who was born in November 1964.  
She indicated she was seeking benefits on their behalves as 
well and that she had custody of the children.  The appellant 
signed the application, indicating that she certified that 
the "foregoing statements are true and correct to the best 
of my knowledge and belief."

In an April 1973 letter, the RO asked the appellant for the 
following documents: (1) a certified copy of the public 
record of death of the veteran's first wife; (2) a certified 
copy of the public or church record of her marriage with the 
veteran; (3) a certified copy of the public record or church 
of the baptism showing the exact date of birth of each of her 
children named in her application.

A June 1973 affidavit indicates that the two individuals, RV 
and LG knew the veteran and the appellant personally and that 
they remembered that the veteran and the appellant had a 
child in September 1962 and had assisted the couple during 
the delivery of the child.

A June 1973 affidavit indicates that the two individuals, BG 
and IH knew the veteran and the appellant personally and that 
they remembered that the veteran and the appellant had a 
child in November 1964 and had assisted the couple during the 
delivery of the child.

In June 1973 statements, the local registrar stated that the 
births of CRA and CRA Jr. were not recorded in the Registrar 
of Births on the dates alleged by the appellant as to when 
these children were born.

In a June 1973 application for dependency and indemnity 
compensation benefits, the veteran's son, MA, indicated that 
he was filing the claim on behalf of the veteran's two, minor 
children.  He stated that they had been left to his care by 
the appellant.  On the application, he indicated that the 
veteran had been married twice.  The first marriage occurred 
in July 1928 to SR, which was terminated by her death in 
January 1948.  The second marriage occurred on April 29, 
1954, in Masbate to the appellant and had ended as a result 
of the veteran's death in October 1972.  MA indicated that 
CRA was born in September 1962 and that CRA Jr. was born in 
October 1964.  MA signed the application, indicating that he 
certified that the "foregoing statements are true and 
correct to the best of my knowledge and belief."  At the end 
of the application, MA told VA to see the attached affidavit 
from the appellant.

In the attached June 1973 affidavit, the appellant stated 
that she was the mother of CRA and CRA Jr., who were born in 
September 1962 and November 1964, respectively, and that the 
father of these two children was the veteran.  She stated 
that because of her financial condition, she could not afford 
to support her two children so she entrusted their care to 
her step-son, MA.  She stated, "This affidavit is executed 
to attest to the truth of the aforementioned facts."  

Baptism certificates, dated August 1973, show that CRA was 
born in September 1962 and baptized in December 1972 and that 
CRA Jr. was born in November 1964 and baptized in December 
1972.

In an October 1973 affidavit from the veteran's son, MA, he 
stated that he was the son of the deceased veteran and his 
mother, SR.  He stated that following his mother's death, the 
veteran and the appellant had planned to marry in 1954 "but 
such plans never materialized" and that the veteran and the 
appellant lived together without the benefit of "legal 
wedlock."  He stated that the veteran's intention to get 
married was evidenced by a form that the veteran and the 
appellant had signed at the United States Embassy, which he 
stated was attached to his affidavit.  He further stated that 
this form established that the veteran and the appellant had 
borne two sons, CRA and CRA Jr., who were his half-brothers.  
MA stated he was seeking benefits for the veteran's two, 
minor children.

The attached document, which is dated October 1971, is 
entitled, "Supplementary statement for Affidavit in Lieu of 
Certificate of Legal Capacity to Contract."  Listed as the 
"Prospective Husband" and the "Prospective Wife" were the 
veteran and the appellant.  It indicated that they had two 
children born to them prior to this date-CRA and CRA Jr.  
The document was signed by both parties.

A November 1973 joint affidavit indicates that the two 
individuals, CR and FR knew both the veteran and the 
appellant and that they were living as husband and wife.  
They stated that the veteran and the appellant had two 
children during their marriage, that the veteran had asked 
them not to abandon the appellant and their two children in 
case of his death, and that the veteran asked that his two 
children be given to his son, MA.

The record reflects that VA benefits were granted in December 
1973 on behalf of CRA and CRA Jr. as minor children of the 
veteran and released to MA, as the legal custodian of the two 
children.

A document received at the RO in August 1975 from the Social 
Security Administration indicates that Social Security 
benefits were denied on behalf of CRA and CRA Jr. because 
"three documents that were submitted were proven to be 
fraudulent.  It is suspected that the children were actually 
the children of [MA] and would therefore be the grandchildren 
of the [veteran].

In September 1975, a VA field examination was requested to 
ascertain whether the minor children, CRA and CRA Jr. were, 
in fact, the veteran's children.

A VA Form 27-6860, Certificate of Search, dated September 
1975, shows that a search of the birth records of the local 
civil registrar was done for the years 1962 and 1964 and that 
no records of the births of CRA and CRA Jr. were found.

The record reflects that MA was deposed in September 1975.  
He stated he was married to LG (one of the people that signed 
a June 1973 joint affidavit) and that he was the only son of 
the veteran's first wife.  He stated that the appellant was 
the woman with whom his father lived and that they were not 
legally married, to his knowledge.  He stated that the 
veteran and the appellant had two children, CRA and CRA Jr.  
MA stated that the appellant handed over her two children to 
him for him to care for them, which was how he acquired 
custody of them.  When MA was asked why he indicated that 
there was a legal marriage between the veteran and the 
appellant in his June 1973 application for dependency and 
indemnity compensation on behalf of CRA and CRA Jr., he 
stated that such information had been given to him by the 
appellant.  MA reiterated that he never witnessed a marriage 
between the veteran and the appellant.  He stated he had no 
idea why birth certificates could not be found for CRA and 
CRA Jr.  MA stated that CRA and CRA Jr. were still under his 
care.

In a September 1975 field examination report, the field 
examiner stated that he went to the house of BG (one of the 
affiants who signed the June 1973 joint affidavit), who 
identified his signature on the June 1973 affidavit.  
However, BG stated that he did not know all of the 
individuals mentioned in the affidavit.  The field examiner 
also went to the house of IH (the other affiant who signed 
the June 1973 joint affidavit), who stated that it was not 
his signature on the June 1973 affidavit and noted that the 
spelling of his name was incorrect.  He stated he did not 
know all of the individuals mentioned in the affidavit.  The 
field examiner also went to the house of FR (one of the 
affiants who signed the November 1973 joint affidavit), who 
disclosed that he did not know the veteran, the appellant, 
and the other persons mentioned in the November 1973 
affidavit.  FR stated that he could not remember if he had 
affixed his thumb print on any affidavit concerning a VA 
claim.

The record reflects that certified birth certificates for CRA 
and CRA Jr. were associated with the claims file.  Those 
records indicated that CRA (shown as CGA) was born in 
September 1960 and that CRA Jr. (also shown as CGA (although 
a different first name)) was born in November 1961, and that 
both were the children of MA, the veteran's son, and LG.  The 
certified copies show that MA signed both birth certificates 
and indicated that that he and LG had three children total 
(following the birth of CRA Jr.).  The location of their 
births was different from what the appellant and MA had 
alleged in their applications for VA benefits.  It was 
indicated that the children's births were registered in 
August 1972.

MA was deposed again in February 1976.  MA swore he would 
"tell the truth, the whole truth, and nothing but the truth 
in accordance with [the] law."  MA stated that CRA and CRA 
Jr. were born in September 1962 and November 1964 and that 
the veteran and the appellant were their natural parents.  He 
admitted that he had filed a claim for VA benefits on CRA and 
CRA Jr.'s behalves and that it was his signature on the June 
1973 application.  He stated that according to what the 
appellant told him, the children's births were not 
registered.  When he was shown the certified birth 
certificates, he stated that they were registered as his 
children but that they were not his.  He claimed that his 
wife did the registration.  MA stated he and his wife, LG, 
admitted parentage of these kids but that they were not his 
and LG's children.  He said he did this "Because I consider 
them . . . as members of my family."  MA stated that they 
were his brothers only.

In a February 1976 VA field examination report, the field 
examiner stated that MA, CRA, and CRA Jr. were all "look-
alikes."  It was his determination that CRA and CRA Jr. were 
the "real children" of MA.  He noted that when confronted 
with the certified birth certificates that MA insisted that 
CRA and CRA Jr. were not his children and only his half-
brothers.

In an April 1978 letter from the veteran's sister, she asked 
what benefits may be due to her in connection with the death 
of the veteran.  She stated that the veteran "died single."  

In December 1999, the appellant filed a claim for death 
benefits, stating that the veteran was her "late husband."  
She did not indicate the date of her marriage to the veteran.

A December 1999 letter from the Office of the City Civil 
Registrar from Pasay City, the Republic of the Philippines, 
shows that such office certified that there was no record of 
marriage between the appellant and the veteran as having been 
married on May 5, 1956.  It was noted that the records of 
marriages for the year 1956 were "intact."

In January 2000, the RO informed the appellant that it needed 
a copy of her marriage certificate and for her to fill out VA 
Forms 21-0515-1 and 21-28.  

In February 2000, the appellant submitted VA Forms 21-28, 
Income Questionnaire, and 21-0518-1, Improved Pension 
Eligibility Verification Report.  She indicated on both forms 
that CRA and CRA Jr. were her two sons.  The questionnaire 
showed that MA, the veteran's son, assisted the appellant in 
completing the form.

In May 2000, the RO informed the appellant that her claim had 
to be denied because it had not received a copy of her 
marriage certificate.

In a May 2000 joint affidavit, RMS and MMV stated that they 
knew the veteran and the appellant and were "family 
friends" of theirs.  They stated that the appellant and the 
veteran were married on May 5, 1956, by Judge GR in Pasay 
City and that after the wedding, the appellant and the 
veteran and the invited guests (including them) proceeded to 
the Harlem Restaurant for the wedding reception.  They swore 
that their statements were true.

In May 2001, the appellant was deposed by a VA field 
examiner.  The appellant stated that the veteran was her 
husband and that she married him on May 5, 1956 before Judge 
R.  (The Board notes that the deposition shows that the 
appellant stated both May 5, 1956, and May 5, 1965, as the 
dates of her marriage to the veteran.)  The appellant stated 
that she could not remember who stood as sponsors at her 
wedding but that there were few people-approximately six.  
She stated that there was no feast following the wedding.  
The appellant alleged that VA already had a copy of her 
marriage certificate.  She was asked why she claimed CRA and 
CRA Jr. as her children when they were children of the 
veteran's son.  Her reply was that she had claimed they were 
her children because the veteran had told her to do this 
during his lifetime.  The appellant was asked why it took her 
so long to apply for benefits.  She stated that she had 
recently learned that she could file a claim and that Mr. R. 
had assisted her.  She was asked if she remembered CR and FR 
(two people that signed a June 1973 affidavit), to which she 
replied "no."  The appellant admitted that Mr. R. was 
assisting her with her claim for VA benefits and that if she 
received money, he was receive half of her lump sum and half 
of her monthly benefits.

In a June 2001 VA field examination report, the field 
examiner stated that in May 2001, he went to the Local Civil 
Registrar and had the records searched from 1947 to 1965 and 
that the veteran and the appellant did not appear on the 
index.  He stated he had re-interviewed the appellant in June 
2001.  When asked when she and the veteran had gotten 
married, she initially could not answer right away.  He 
stated he informed her of the negative result of the search 
in the Local Civil Registrar and asked her to present the 
marriage certificate.  The field examiner stated that the 
appellant could not present any marriage document.  She told 
him that her important papers and documents were destroyed 
when the area was "inundated."

II.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  Following the appellant's 
application for VA benefits as the surviving spouse of the 
veteran, the RO informed her of the evidence necessary to 
establish that she is the surviving spouse of the veteran.  
The record reflects that the appellant submitted the evidence 
that the RO requested except a certified copy of the marriage 
certificate.  The appellant was notified in the July 2000 
decision on appeal that a certified copy of the marriage 
certificate was necessary to substantiate her claim.  
Additionally, in the September 2000 statement of the case, 
the RO included the pertinent regulations that applied to the 
appellant's claim for VA benefits.  Correspondence copies of 
these determinations were mailed to the appellant's 
accredited representative, The American Legion.  These 
determinations were not returned by the United States Postal 
Service as undeliverable, and thus the appellant and her 
representative are presumed to have received these 
notifications.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).

Additionally, the RO sought to assist the appellant by 
attempting to verify the appellant's claimed marriage to the 
veteran.  The RO conducted a field examination and researched 
records to see if there was a marriage between the veteran 
and the appellant, to include interviewing the appellant and 
asking detailed questions.  The Board is aware that in the 
January 2001 field examination request that the adjudication 
officer had requested verification of evidence that was not 
subsequently conducted by the VA field examiner.  The 
appellant's representative has stated that the additional 
development indicated in the January 2001 field examination 
request should be conducted; however, the Board does not find 
that such is necessary.  Specifically, the Board finds that 
the evidence which has been developed is sufficient to 
adequately address the matter on appeal.  

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claim and has notified her of the information and 
evidence necessary to substantiate her claim.  Consequently, 
the case need not be referred to the appellant or her 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the appellant, and the changes articulated 
in the new legislation are less stringent.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

III.  Criteria & Analysis

The issue in the instant case is whether a valid marriage 
existed between the appellant and the veteran at the time of 
the veteran's death in order to render the appellant eligible 
for recognition as the veteran's surviving spouse for 
purposes of entitlement to VA death benefits.

In order to be entitled to VA death benefits as a "surviving 
spouse" of a veteran, the applicant must have been the 
veteran's spouse at the time of the veteran's death and have 
lived continuously with the veteran from the date of their 
marriage to the date of the veteran's death, except where 
there was a separation due to the misconduct of, or procured 
by the veteran without the fault of the spouse.  38 U.S.C.A. 
§ 101(3).  The term "spouse" means a person of the opposite 
sex who is a wife or husband.  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and 38 C.F.R. § 3.50(a).  Under 38 
C.F.R. § 3.1(j), the term "marriage" means a marriage valid 
under the law of the place where the parties resided at the 
time of marriage or the law of the place where the parties 
resided when the rights to benefits accrued.  See also 38 
C.F.R. § 3.205 (2001).

Additionally, under 38 U.S.C.A. § 103(a) and 38 C.F.R. § 
3.52, where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid if: (1) the 
marriage occurred one year or more before the veteran died 
(or existed for any period of time if a child was born of the 
purported marriage or was born to them before such marriage); 
(2) the claimant entered into the marriage without knowledge 
of the impediment; (3) the claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death; and (4) no claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. All of the requirements 
must be met in order to find a deemed valid marriage.  See 
Colon v. Brown, 9 Vet. App. 104 (1996) (in cases where the 
veteran was still legally married to another person, if the 
appellant was unaware of the legal impediment, then an 
otherwise invalid common law marriage may be deemed valid).

The appellant can prove the existence of a marriage by the 
submission of various public records.  Under 38 C.F.R. § 
3.205(a), the existence of a marriage may be established by a 
copy of the public record of marriage, certified or attested, 
or by an abstract of the public record, containing sufficient 
data to identify the parties, the date and place of the 
marriage, and the number of prior marriages by either party 
if shown on the official record, issued by the officer having 
custody of the record or one authorized to act for such 
officer bearing the seal of such officer, or otherwise 
properly identified, or a certified copy of the church record 
of marriage. In the absence of conflicting information, proof 
of a legally valid marriage which meets the requirements of 
38 C.F.R. § 3.205(a), along with a certified statement by the 
appellant concerning the dissolution of any prior marriage, 
may be accepted as establishing a valid marriage so long as 
the evidence is corroborated by the evidence of record.  See 
38 C.F.R. § 3.205(b).  If, however, the appellant is trying 
to establish the existence of a "deemed valid" marriage to 
the veteran, where she has submitted proof in accordance with 
38 C.F.R. § 3.205(a) (e.g., submitting certain types of 
public documents) and in accordance with 38 C.F.R. § 3.52, 
the appellant's signed statement that she had no knowledge of 
an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  See 38 C.F.R. § 3.205(c).

A spouse who fails to submit appropriate evidence of marital 
status to a veteran never attains the status of a claimant.  
See 38 C.F.R. § 3.205; Sandoval v. Brown, 7 Vet. App. 7, 9 
(1994), (citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991)).

The Board has thoroughly reviewed the evidence of record and 
finds that the appellant is not the surviving spouse of the 
veteran, which is substantiated by the entire evidence of 
record and which will be explained below.  

The Board notes that the issue of whether or not the veteran 
and the appellant had a common-law marriage is not before it.  
The appellant has made it clear that she and the veteran had 
a ceremonial marriage and has never stated nor implied that 
they had a common-law marriage.  Regardless, common-law 
marriage is not recognized in the Republic of the 
Philippines.

First, it must be noted that the veteran filed a claim for VA 
benefits in August 1972-two months before his death.  In his 
application, he did not indicate that he had remarried 
following the death of his wife in January 1948.  This is 
telling evidence that the veteran did not marry the appellant 
during his lifetime and that the appellant is not the 
surviving spouse of the veteran.  The Board finds that this 
evidence is inherently credible, as the veteran swore that 
the information he provided in his application was true, and 
there is nothing in the record that would cause the Board to 
question the veteran's credibility.

Second, the veteran's death certificate indicates that the 
veteran died a widower.  The informant of this information 
was MA, the veteran's son.  The Board finds that this 
evidence, like the veteran's August 1972 application for 
benefits, is inherently credible, as it is consistent with 
the information that the veteran reported in his application 
for VA benefits.  At that time, MA had nothing to gain by 
reporting that the veteran was a widower at the time of his 
death.  For these reasons, the Board finds that this is 
further evidence that there was no marriage between the 
veteran and the appellant during the veteran's lifetime.

Third, at the time that MA had filed a claim for VA burial 
benefits, he indicated that the veteran was a widower.  
Again, this is consistent with the veteran's August 1972 
application for VA benefits and the death certificate.  
Although MA was applying for VA benefits at this time, the 
information he had provided had been consistent with the 
information that the veteran had provided in his application, 
which the Board has found to be inherently credible.  This is 
yet additional evidence against the finding that the veteran 
had married the appellant during his lifetime.  

The Board finds that the appellant's stories as to when she 
got married, where she got married, and whether she has 
children of her own with the veteran are not remotely 
credible and accords her statements and testimony during 
interviews with a field examiner no probative value.  When 
the appellant initially filed a claim for VA benefits in 
1973, she indicated that she and the veteran had gotten 
married on March 29, 1954, in Masbate.  She also indicated 
that she had two children with the veteran-CRA and CRA Jr.-
and that they were born in September 1962 and October 1964 
respectively.  In her subsequent application in 1999, she 
indicated that she was married on May 5, 1956, in Pasay 
City-a whole different date, year, and location.  The Board 
finds her inconsistent dates and places of her ceremony to be 
indicative of her lack of credibility.  Also, the VA field 
examiner noted that when he interviewed the appellant a 
second time in June 2001, she was initially unable to state 
the date of her marriage ceremony.  

Additionally, the appellant submitted a May 2000 affidavit, 
wherein the affiants indicated that they were present at her 
wedding and attended her wedding reception.  However, when 
she was deposed by the VA field examiner in May 2001, the 
appellant indicated that there was no wedding reception, 
which further undermines her story as to having been married 
to the veteran.  Again, as stated above, the Board does not 
believe the veteran's allegations as to having been married 
to the veteran.

Although the issue of whether CRA and CRA Jr. are the 
children of the appellant and the veteran is not related to 
the issue at hand, the Board finds that her varying stories 
as to whether they are her children only further 
substantiates the Board's determination that the appellant is 
not credible, and therefore her statements as to her 
ceremonial marriage are given no probative value.  The 
appellant initially indicated in her 1973 application for VA 
benefits that CRA and CRA Jr. were hers and the veteran's 
children and that she had given them to the veteran's son 
because she could not take care of them financially.  
However, in a November 1973 affidavit, the affiants stated 
that the veteran had asked the appellant to give their 
children to MA at the time of his death.  Nevertheless, the 
record later showed that these two children were children of 
the veteran's son and his wife.  This fact was established in 
1975 and yet the appellant continued to assert in her current 
application for VA benefits that they were her children.  She 
later admitted to the VA field examiner that they were not 
her children and that she had stated otherwise because the 
veteran had told her to during his lifetime.  Thus, although 
the appellant has admitted she had lied about the parentage 
of the CRA and CRA Jr., such does not give her statements and 
testimony any probative value.  She only admitted this once 
she knew that VA had the truth as to the origin of these two 
children.  

Additionally, it is clear that the appellant and the 
veteran's son, MA, conspired to obtain VA survivor benefits 
for CRA and CRA Jr., by stating that these were the 
appellant's and the veteran's children.  The appellant 
submitted a sworn statement stating that these were her 
children and that she had given them to the veteran's son 
because she could not take care of them financially.  The 
record reflects that she knew that MA was seeking benefits on 
their behalves.  CRA and CRA Jr. are not her children, and 
yet she lied and stated that they were hers and the veteran's 
children.  Also, she had sworn that these children were born 
in September 1962 and November 1964, when they were clearly 
born in 1960 and 1961.  This is further evidence that she and 
MA intentionally lied, as it would have come out that she was 
not the mother of these two children had she given the 
correct birth dates since the birth certificates established 
that MA and his wife were the biological parents of CRA and 
CRA Jr. (not their real names).  The Board cannot accord any 
probative value to her statements.  She signed numerous 
"sworn" statement, stating that such facts were true when 
they clearly were not.  This is evidence of a person who does 
not give meaning to a sworn statement, and thus the Board 
gives her sworn statements no credence whatsoever.  

The Board finds no basis in the record to believe the 
appellant's allegations that she and the veteran were married 
during the veteran's lifetime.  As stated above, the veteran 
did not indicate that he was married two months before his 
death.  The death certificate substantiates the information 
that the veteran reported on his application for benefits.  
The Board finds that there was no motive as to why the 
veteran would hide or fail to indicate his marriage to the 
appellant, assuming there was a valid marriage.  He indicated 
he had a wife, who had died, and that he had a son.  This is 
accurate information, and the Board finds no rationale that 
would have caused the veteran to lie on his application for 
benefits.  As stated above, the Board has found that the 
application and the death certificate are the most probative 
in the claims file for the reasons stated above.

The Board notes that the veteran's son, MA, has changed his 
story numerous times as to whether the veteran and the 
appellant had married during the veteran's lifetime.  The 
death certificate shows that the veteran died a widower.  
This information was provided by MA.  He reported in his 
October 1972 VA burial benefits application that the veteran 
was a widower at the time of his death.  However, in his 
application for benefits in June 1973, MA indicated that his 
father had married the appellant in April 1954.  He 
subsequently submitted an affidavit in October 1973, where he 
stated that the veteran had not married the appellant but had 
planned to marry her, which plans never materialized.  He 
stated that the veteran had the full intention of marrying 
the appellant and submitted documentation, which he stated 
was from the United States Embassy.  MA later testified 
before a VA field examiner that he had indicated that there 
was a valid marriage in the June 1973 application for VA 
benefits because that was the information given to him by the 
appellant.  The Board finds that MA's varying stories as to 
whether or not his father, the veteran, had married the 
appellant are wholly incredible.  The record reflects that MA 
submitted fraudulent records to obtain Social Security 
Administration benefits on behalf of CRA and CRA Jr., as 
being children of the veteran, when they are clearly his own 
children.  MA submitted false documentation to VA as to the 
children's biological parents.  The birth certificates 
clearly establish that MA and his wife are the parents of CRA 
and CRA Jr.  The fact that MA has asserted otherwise further 
substantiates the Board's determination that his statements 
as to there being an intent to marry between the veteran and 
the appellant are not remotely credible nor controlling, and 
Board gives his assertion that the veteran had every 
intention on marrying the appellant no probative value.

Finally, the Board notes that it has been shown that 
affidavits signed by individuals attesting that the veteran 
and the appellant had had a child or children together during 
their marriage were obtained either under false pretenses or 
were fraudulent.  Specifically, one of the affiants indicated 
that it was his signature on the June 1973 affidavit but 
stated he did not know all the individuals mentioned.  One of 
the affiants indicated that it was not his name (that his 
name had been misspelled) and not his signature on the June 
1973 affidavit.  Lastly, one indicated that he did not know 
any of the individuals names in the November 1973 affidavit.  
This further supports the Board's determination that the 
evidence in the record does not corroborate the appellant's 
allegation that she and the veteran were married during the 
veteran's lifetime.  The only evidence that supports such 
allegation are the appellant's statements, which, as stated 
above, have no probative value.

The record reflects that a search in the registrar's office 
as to valid, legal marriages between 1947 and 1965 showed no 
evidence that the appellant and the veteran were ever 
married.

Again, the Board notes that the appellant's representative 
has asserted that the case should be remanded for further 
development in accordance with the January 2001 field 
examination request.  As stated above, the Board finds that 
the evidence against the appellant is so overwhelming that 
there is no basis to remand the claim for further 
development.  The evidence of record has established that the 
appellant is not credible, and even if the individuals that 
signed the May 2000 affidavit swore that they attended the 
appellant and the veteran's wedding ceremony, the Board would 
not believe it at this point.  Resurrecting the appellant's 
credibility is the most formidable obstacle to the Board's 
perceiving any useful purpose in remanding this case for 
further develoment.  The appellant has everything to gain in 
stating that she and the veteran were married (e.g., VA 
benefits), where as the veteran had nothing to gain by 
stating that he was single in his August 1972 application-
two months before he died.  He did not indicate that there 
was any marriage following the death of his wife in January 
1948.  The veteran's August 1972 application for benefits is 
far more credible than any evidence submitted by the 
appellant.  The Board finds that the evidence of record 
establishes that the evidence was used to obtain VA benefits 
on behalf of the two children, CRA and CRA Jr., was not 
authentic, and that there is little or no prospect of 
evidence being obtainable that has been identified as being 
of likely probative value in reversing that finding.

In any event, based on the above analysis, the Board has 
determined that the criteria for recognition of the appellant 
as the veteran's spouse for VA benefit purposes have not been 
met.  See Dedicatoria v. Brown, 8 Vet. App. 441, 445 (1995) 
(Court found "no reason to set aside" the factual 
conclusions made by the Board in that it had noted several 
falsities and inconsistencies in the appellant's evidence and 
assertions and gave no credence to her assertions that she 
had a valid marriage to the veteran in question).  The Board 
finds that it has provided a thorough analysis as to why it 
gives the appellant's claim of a valid marriage no credence.

The law in this case is dispositive; therefore, the 
appellant's claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA death benefit purposes is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

